Order entered May 31, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01062-CR

                        MARGARITO MANUEL SALAZAR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-00001-S

                                             ORDER
         We REINSTATE this appeal.
         We abated the appeal for a hearing to determine why appellant’s brief had not been filed.
On May 28, 2019, appellant tendered his brief along with a motion to extend time to file the
same. In the interest of expediting this appeal and because the trial court has not yet held a
hearing, we VACATE our May 1, 2019 order to the extent it ordered a hearing and required
findings. We GRANT appellant’s motion and ORDER her brief filed as of the date of this
order.
         We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-
Davis, Presiding Judge, 282nd Judicial District Court; April Smith; and to the Dallas County
District Attorney.
         The State’s brief is DUE thirty days from the date of this order.
                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE